Citation Nr: 1600568	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-21 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin




THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits, survivors' pension and accrued benefits, to include whether the appellant may be recognized as the Veteran's surviving spouse for Department of Veterans Affairs benefits purposes.




ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952.  The Veteran died in March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision letter by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran and the appellant married in March 1956.

2.  The Veteran and the appellant divorced in November 1979.

3.  The Veteran died in March 2008.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving DIC benefits, survivors' pension and accrued benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1310 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, however, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The appellant contends that she is entitled to DIC benefits as the surviving former spouse of the Veteran.  She relates that she and the Veteran divorced in 1979 and that she believes that she is entitled to DIC benefits because Public Law 101-508 permits her eligibility.  In the alternative, she contends that she should be recognized as the surviving spouse of the Veteran because she draws benefits from the Social Security Administration as a surviving spouse.

Governing law provides that DIC benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2014). 

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  The appellant must also have lived with the Veteran continuously from the date of the marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and the claimant cannot have remarried since the death of the Veteran and after September 19, 1962, or lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  Id.; 38 C.F.R. § 3.53, 3.55 (2015).  These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant seeks DIC benefits as the ex-wife of the Veteran.  She has submitted a marriage certificate showing that she and the Veteran were married in March 1956 and a divorce decree showing that she and the Veteran divorced in November 1979.  She also provided a divorce decree showing that she and D.S.C. were divorced in March 1984, which reflects that she remarried after her divorce from the Veteran.  She does not contest the fact that she and the Veteran were divorced in November 1979, never remarried, and were divorced at the time of the Veteran's death in March 2008.  Because the Veteran and the appellant were divorced at the time of his death, the appellant cannot be recognized as the Veteran's surviving spouse for purposes of entitlement to VA benefits.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).

The Board does not find the appellant's argument that Public Law No. 101-508 permits her eligibility for DIC benefits to be persuasive.  Prior to November 1990, the provisions of 38 U.S.C.A. § 103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement of VA death benefits to surviving spouses whose benefits had been terminated because of remarriage, if that remarriage was terminated by a death, divorce, annulment, or if the remarriage was declared void.  The Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8004, 104 Stat. 1388-348 (Nov. 5, 1990), created a permanent bar to reinstatement of VA death benefits for those surviving spouses whose subsequent marriage had been terminated and whose claim for reinstatement of benefits was not filed before November 1, 1990.  This statutory bar was later amended to allow reinstatement of VA death benefits for those surviving spouses whose disqualifying remarriages were terminated prior to November 1, 1990.  See Section 502 of the Veterans' Benefits Programs Improvement Act of 1991, Public Law 102-86.  Thereafter, on June 9, 1998, Section 8207 of HR 2400 (Public Law 105-178) was signed.  This bill added a new subsection (e) to 38 U.S.C. § 1311, which provides that remarriage shall not bar a surviving spouse's eligibility for DIC if the remarriage is terminated by death, divorce, or annulment.  In effect, this provision reinstates the pre-1990 rules for reinstatement of eligibility for DIC benefits.

These provisions do not permit entitlement to the benefits sought by the appellant in this case, because they presume that the appellant and the Veteran were married at the time of the Veteran's death, and that the appellant was initially entitled to DIC benefits before the remarriage.  Because the appellant in this case was not married to the Veteran at the time of his death, the appellant's subsequent marriage to and divorce from D.S.C. are not relevant to her entitlement to VA benefits.  As the appellant is not the surviving spouse of the Veteran, these provisions are inapplicable to her claim.

The Board also acknowledges the appellant's contentions that she receives benefits from the SSA as the Veteran's widow.  However, VA's laws differ from the SSA's laws regarding the criteria for recognition as a surviving spouse.  For example, although SSA may provide the appellant with benefits based on the length of her marriage to the Veteran, VA's laws and regulations governing survivor benefits make no such provision.  In short, even though there are similarities between the SSA and VA disability benefit systems, there also are significant differences between them, and SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  The Board's actions are bound by the applicable law and regulations as written, and the Board has no power to grant benefits not authorized by VA law.  38 U.S.C.A. § 7104(c).

The Board is sympathetic to the appellant's assertions.  However, the only fact pertinent to the appellant's entitlement to VA benefits is the fact that she and the Veteran were divorced at the time of his death.  As cited above, the criteria for recognition as a surviving spouse for purposes of entitlement to DIC requires that an appellant was the spouse of the Veteran at the time of the Veteran's death.  See 38 U.S.C.A. §§ 101(3), 1310; 38 C.F.R. §§ 3.5, 3.50(b).  Though 38 C.F.R. § 3.53(a) provides an exception to the requirement of continuous cohabitation from the date of marriage to the date of death of the Veteran, where such separation was due to the misconduct of the Veteran and was not the fault of the surviving spouse, this exception requires that the parties still be legally married at the time of the Veteran's death, which the appellant and the Veteran were not.  38 C.F.R. §§ 3.50, 3.53(a).  Indeed, the undisputed evidence of record shows that the appellant was not married to the Veteran at the time of his death.  Thus, the appellant's divorce from the Veteran bars her from eligibility for status as his surviving spouse for entitlement to DIC benefits.  Id. 

The Board finds that the criteria for establishing surviving spouse status are not met, and the appellant is not a proper claimant for the benefit sought.  Accordingly, her claim of entitlement to DIC benefits, survivors' pension and accrued benefits must be denied as a matter of law.  See Sabonis, at 430.


ORDER

Entitlement to DIC benefits, survivors' pension and accrued benefits based on the appellant's status as surviving spouse of the Veteran is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


